In a proceeding for judicial dissolution of a corporation pursuant to Business Corporation Law § 1104, Roger Moura appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated April 10, 2006, which denied his motion, inter alia, to vacate the sale of the corporation’s assets.
Ordered that the order is affirmed, with costs.
The motion by the appellant, a 50% shareholder in the subject corporation, to vacate the sale of the corporation’s assets, the order of sale, and the appointment of the temporary receiver, made more than 60 days after the sale, 4 months after service of the order of sale and notice of entry, and approximately 9 months after the order appointing the temporary receiver, was untimely (see CPLR 5513 [a]; Matter of Sommer, 177 AD2d 489 [1991]; Henegar v Freudenheim, 40 AD2d 825 [1972]). The Supreme Court providently exercised its discretion in denying the motion as untimely. In any event, as the court noted, the motion was without merit.
We decline the petitioner’s request to impose a sanction upon the appellant for pursuing an allegedly frivolous appeal (see 22 NYCRR 130-1.1). Spolzino, J.R, Ritter, Santucci and Garni, JJ., concur.